 

Exhibit 10.1

  

June 4, 2020

 

Mountain Crest Acquisition Corp

311 West 43rd Street, 12th Floor

New York, NY 10036

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

  Re:   Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Mountain
Crest Acquisition Corp, a Delaware corporation (the “Company”), and Chardan
Capital Markets, LLC, as Representative (the “Representative”) of the several
underwriters named on Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of common stock of the Company, $.0001 par
value (the “Common Stock”) and one right to receive one-tenth (1/10) of one
share of Common Stock (the “Rights”). Certain capitalized terms used herein are
defined in paragraph 16 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.           If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2.           (a)  Unless the Company’s shareholders are previously given the
option to redeem their shares in connection with amending applicable documents
to extend the time that the Company has to complete a Business Combination and
the Company fails to consummate a Business Combination within 12 months from the
closing of the Company’s IPO (or, in the event that the Company extended the
period of time to consummate a business combination up to three times, each by
an additional three months, up to 21 months from the closing of the Company’s
IPO), the undersigned shall take all reasonable steps to (i) cause the Trust
Fund to be liquidated and distributed to the holders of the IPO Shares and (ii)
cause the Company to liquidate as soon as reasonably practicable.

 

              (b) The undersigned hereby waives any and all right, title,
interest or claim of any kind in or to any distribution of the Trust Fund and
any remaining net assets of the Company as a result of such liquidation with
respect to his, her or its Insider Shares including any shares underlying the
Private Units (“Claim”) and hereby waives any Claim the undersigned may have in
the future as a result of, or arising out of, any contracts or agreements with
the Company and will not seek recourse against the Trust Fund for any reason
whatsoever.  The undersigned acknowledges and agrees that there will be no
distribution from the Trust Fund with respect to any Rights underlying the
Private Units, all of which will terminate on the Company’s liquidation.

 

3.           Intentionally Omitted

 

4.           Intentionally Omitted

 

5.           The undersigned will escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement, which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.  After
the underwriter exercises its over-allotment option in full, the remaining
portion of the underwriter’s over-allotment option is canceled, or the
underwriter’s over-allotment option terminates, the undersigned agrees to cancel
a portion of the undersigned’s Insider Shares such that the total number of
Insider Shares equals (i) .25 multiplied by (ii) the number of Units sold in the
IPO.

 

6.          The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Units will be subject to the transfer
restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

 



 1 

 

 

7.           In order to minimize potential conflicts of interest which may
arise from multiple affiliations, the undersigned agrees to present to the
Company for its consideration, prior to presentation to any other person or
entity, any suitable opportunity to acquire a target business, until the earlier
of the consummation by the Company of a Business Combination or the liquidation
of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.

 

8.          The undersigned acknowledges and agrees that prior to entering into
a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, including any company that is a
portfolio company of, or otherwise affiliated with, or has received financial
investment from, an entity with which any Insider or their affiliates is
affiliated, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm that such Business Combination is fair to
the Company’s unaffiliated shareholders from a financial point of view.

 

9.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and will not accept any compensation or other cash payment prior to, or for
services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to repay working capital
loans made by the undersigned to the Company in cash upon consummation of the
Business Combination.  Notwithstanding the foregoing, the undersigned and any
affiliate of the undersigned shall be entitled to reimbursement from the Company
for their out-of-pocket expenses incurred in connection with identifying,
investigating and consummating a Business Combination.

 

10.         Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination. 

 

11.       The undersigned agrees to be an officer and director of the Company
until the earlier of the consummation by the Company of a Business Combination
or the liquidation of the Company.  The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933.  The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects.  The undersigned represents and warrants that:

 

  (a) He, she or it has never had a petition under the federal bankruptcy laws
or any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

  (b) He, she or it has never had a receiver, fiscal agent or similar officer
been appointed by a court for his business or property, or any such partnership;

 

  (c) He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

  (d) He, she or it has never been convicted in a criminal proceeding or named
the subject of a pending criminal proceeding (excluding traffic violations and
minor offenses);

 

  (e) He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

  (f) He, she, or it has never been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 11(e)(i) above, or to be
associated with persons engaged in any such activity;

 



 2 

 



  

  (g) He, she, or it has never been found by a court of competent jurisdiction
in a civil action or by the SEC to have violated any federal or state securities
law, where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

  (h) He, she, or it has never been found by a court of competent jurisdiction
in a civil action or by the CFTC to have violated any federal commodities law,
where the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

  (i) He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

  (j) He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

  (k) He, she or it has never been convicted of any felony or misdemeanor: (i)
in connection with the purchase or sale of any security; (ii) involving the
making of any false filing with the SEC; or (iii) arising out of the conduct of
the business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

  (l) He, she or it was never subject to a final order of a state or foreign 
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

  

  (m) He, she or it has never been subject to any order, judgment or decree of
any court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

  (n) He, she or it has never been subject to any order of the SEC or any
foreign regulatory agency with similar functions that orders him, her or it to
cease and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

  (o) He, she or it has never filed (as a registrant or issuer), or been named
as an underwriter in any registration statement or Regulation A offering
statement filed with the SEC that was the subject of a refusal order, stop
order, or order suspending the Regulation A exemption, or is, currently, the
subject of an investigation or proceeding to determine whether a stop order or
suspension order should be issued;

 

  (p) He, she or it has never been subject to a United States Postal Service
false representation order, or is currently subject to a temporary restraining
order or preliminary injunction with respect to conduct alleged by the United
States Postal Service to constitute a scheme or device for obtaining money or
property through the mail by means of false representations;

 



 3 

 



 

  (q) He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

  

  (r) He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

  (s) He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

12.         The undersigned has full right and power, without violating any
agreement by which he, she or it is bound, to enter into this letter agreement
and to serve as a Director and/or officer of the Company.

 

13.         The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any shares of Common Stock owned or to be
owned by the undersigned, directly or indirectly, whether purchased by the
undersigned prior to the IPO, in the IPO or in the aftermarket, and agrees that
he, she or it will not seek redemption with respect to or otherwise sell, such
shares in connection with any vote to approve a Business Combination with
respect thereto, a vote to amend the provisions of the Company’s Amended and
Restated Certificate of Incorporation, or a tender offer by the Company prior to
a Business Combination.

 

14.         The undersigned hereby agrees to not propose, or vote in favor of,
an amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

15.         In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction.  The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”).  The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought.  The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators. 

  

16.         As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the shares of Common Stock of the Company
acquired by an Insider prior to the IPO and any shares of Common Stock
underlying the Private Units; (iv) “IPO Shares” shall mean the shares of Common
Stock issued in the Company’s IPO; (v) “Private Units” shall mean (x) the Units
purchased in the private placement taking place simultaneously with the
consummation of the Company’s IPO and (y) the additional Units that may be
purchased in connection with the exercise of the over-allotment option by the
underwriters in the IPO as described in the Registration Statement; (vi)
“Registration Statement” means the registration statement on Form S-1 filed by
the Company with respect to the IPO; and (vii) “Trust Fund” shall mean the trust
fund into which a portion of the net proceeds of the Company’s IPO will be
deposited.

 

17.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 



 4 

 

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Scarinci Hollenbeck, LLC

3 Park Avenue, 15th Floor

New York, NY 10016

Attn: Dan Brecher

Fax No.: (212) 808-4155

 

If to the Company:

 

Mountain Crest Acquisition Corp

311 West 43rd Street, 12 Floor

New York, NY 10036

Attn:  Suying Liu,  Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

18.         No party hereto may assign either this letter agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This letter agreement
shall be binding on the parties hereto and any successors and assigns thereof.

 

19.         The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO.

 

[Signature Page Follows]

 



 5 

 



 

 

Sincerely,



      By: /s/ Dong Liu     Name of Insider: Dong Liu

 

[SIGNATURE PAGE TO LETTER AGREEMENT]

 



 6 

 

 

June 4, 2020

 

Mountain Crest Acquisition Corp

311 West 43rd Street, 12th Floor

New York, NY 10036

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 



  Re:   Initial Public Offering

  

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Mountain
Crest Acquisition Corp, a Delaware corporation (the “Company”), and Chardan
Capital Markets, LLC, as Representative (the “Representative”) of the several
underwriters named on Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of common stock of the Company, $.0001 par
value (the “Common Stock”) and one right to receive one-tenth (1/10) of one
share of Common Stock (the “Rights”). Certain capitalized terms used herein are
defined in paragraph 16 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.           If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2.           (a)  Unless the Company’s shareholders are previously given the
option to redeem their shares in connection with amending applicable documents
to extend the time that the Company has to complete a Business Combination and
the Company fails to consummate a Business Combination within 12 months from the
closing of the Company’s IPO (or, in the event that the Company extended the
period of time to consummate a business combination up to three times, each by
an additional three months, up to 21 months from the closing of the Company’s
IPO), the undersigned shall take all reasonable steps to (i) cause the Trust
Fund to be liquidated and distributed to the holders of the IPO Shares and (ii)
cause the Company to liquidate as soon as reasonably practicable.

 

(b)         The undersigned hereby waives any and all right, title, interest or
claim of any kind in or to any distribution of the Trust Fund and any remaining
net assets of the Company as a result of such liquidation with respect to his,
her or its Insider Shares including any shares underlying the Private Units
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever.  The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Fund with respect to any Rights underlying the Private Units, all of which
will terminate on the Company’s liquidation.

 

3.           Intentionally Omitted

 

4.           Intentionally Omitted

 

5.           The undersigned will escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement, which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.  After
the underwriter exercises its over-allotment option in full, the remaining
portion of the underwriter’s over-allotment option is canceled, or the
underwriter’s over-allotment option terminates, the undersigned agrees to cancel
a portion of the undersigned’s Insider Shares such that the total number of
Insider Shares equals (i) .25 multiplied by (ii) the number of Units sold in the
IPO.

 

6.           The undersigned agrees that until the Company consummates a
Business Combination, the undersigned’s Private Units will be subject to the
transfer restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

 

7.           In order to minimize potential conflicts of interest which may
arise from multiple affiliations, the undersigned agrees to present to the
Company for its consideration, prior to presentation to any other person or
entity, any suitable opportunity to acquire a target business, until the earlier
of the consummation by the Company of a Business Combination or the liquidation
of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.

 



 1 

 

 

8.           The undersigned acknowledges and agrees that prior to entering into
a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, including any company that is a
portfolio company of, or otherwise affiliated with, or has received financial
investment from, an entity with which any Insider or their affiliates is
affiliated, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm that such Business Combination is fair to
the Company’s unaffiliated shareholders from a financial point of view.

 

9.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and will not accept any compensation or other cash payment prior to, or for
services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to repay working capital
loans made by the undersigned to the Company in cash upon consummation of the
Business Combination.  Notwithstanding the foregoing, the undersigned and any
affiliate of the undersigned shall be entitled to reimbursement from the Company
for their out-of-pocket expenses incurred in connection with identifying,
investigating and consummating a Business Combination.

 

10.         Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination. 

 

11.         The undersigned agrees to be a director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company.  The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933.  The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects.  The undersigned represents and warrants that:

 

  (a) He, she or it has never had a petition under the federal bankruptcy laws
or any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

  (b) He, she or it has never had a receiver, fiscal agent or similar officer
been appointed by a court for his business or property, or any such partnership;

 

  (c) He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

  (d) He, she or it has never been convicted in a criminal proceeding or named
the subject of a pending criminal proceeding (excluding traffic violations and
minor offenses);

 

  (e) He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

  (f) He, she, or it has never been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 11(e)(i) above, or to be
associated with persons engaged in any such activity;

 



 2 

 



  

  (g) He, she, or it has never been found by a court of competent jurisdiction
in a civil action or by the SEC to have violated any federal or state securities
law, where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

  (h) He, she, or it has never been found by a court of competent jurisdiction
in a civil action or by the CFTC to have violated any federal commodities law,
where the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

  (i) He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

  (j) He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

  (k) He, she or it has never been convicted of any felony or misdemeanor: (i)
in connection with the purchase or sale of any security; (ii) involving the
making of any false filing with the SEC; or (iii) arising out of the conduct of
the business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

  (l) He, she or it was never subject to a final order of a state or foreign 
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

  

  (m) He, she or it has never been subject to any order, judgment or decree of
any court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

  (n) He, she or it has never been subject to any order of the SEC or any
foreign regulatory agency with similar functions that orders him, her or it to
cease and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

  (o) He, she or it has never filed (as a registrant or issuer), or been named
as an underwriter in any registration statement or Regulation A offering
statement filed with the SEC that was the subject of a refusal order, stop
order, or order suspending the Regulation A exemption, or is, currently, the
subject of an investigation or proceeding to determine whether a stop order or
suspension order should be issued;

 

  (p) He, she or it has never been subject to a United States Postal Service
false representation order, or is currently subject to a temporary restraining
order or preliminary injunction with respect to conduct alleged by the United
States Postal Service to constitute a scheme or device for obtaining money or
property through the mail by means of false representations;

 



 3 

 

 

  (q) He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

  

  (r) He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

  (s) He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

12.         The undersigned has full right and power, without violating any
agreement by which he, she or it is bound, to enter into this letter agreement
and to serve as a Director and/or officer of the Company.

 

13.         The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any shares of Common Stock owned or to be
owned by the undersigned, directly or indirectly, whether purchased by the
undersigned prior to the IPO, in the IPO or in the aftermarket, and agrees that
he, she or it will not seek redemption with respect to or otherwise sell, such
shares in connection with any vote to approve a Business Combination with
respect thereto, a vote to amend the provisions of the Company’s Amended and
Restated Certificate of Incorporation, or a tender offer by the Company prior to
a Business Combination.

 

14.         The undersigned hereby agrees to not propose, or vote in favor of,
an amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

15.         In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction.  The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”).  The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought.  The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators. 

  

16.         As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the shares of Common Stock of the Company
acquired by an Insider prior to the IPO and any shares of Common Stock
underlying the Private Units; (iv) “IPO Shares” shall mean the shares of Common
Stock issued in the Company’s IPO; (v) “Private Units” shall mean (x) the Units
purchased in the private placement taking place simultaneously with the
consummation of the Company’s IPO and (y) the additional Units that may be
purchased in connection with the exercise of the over-allotment option by the
underwriters in the IPO as described in the Registration Statement; (vi)
“Registration Statement” means the registration statement on Form S-1 filed by
the Company with respect to the IPO; and (vii) “Trust Fund” shall mean the trust
fund into which a portion of the net proceeds of the Company’s IPO will be
deposited.

 

17.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 



 4 

 

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Scarinci Hollenbeck, LLC

3 Park Avenue, 15th Floor

New York, NY 10016

Attn: Dan Brecher

Fax No.: (212) 808-4155

 

If to the Company:

 

Mountain Crest Acquisition Corp

311 West 43rd Street, 12 Floor

New York, NY 10036

Attn:  Suying Liu,  Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

18.         No party hereto may assign either this letter agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This letter agreement
shall be binding on the parties hereto and any successors and assigns thereof.

 

19.         The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO.

 

[Signature Page Follows]

 



 5 

 



 

 

Sincerely,

      By:  /s/ Nelson Haight     Name of Insider: Nelson Haight

  

[SIGNATURE PAGE TO LETTER AGREEMENT]

 



 6 

 

  

June 4, 2020

 

Mountain Crest Acquisition Corp

311 West 43rd Street, 12th Floor

New York, NY 10036

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 



  Re:   Initial Public Offering

  

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Mountain
Crest Acquisition Corp, a Delaware corporation (the “Company”), and Chardan
Capital Markets, LLC, as Representative (the “Representative”) of the several
underwriters named on Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of common stock of the Company, $.0001 par
value (the “Common Stock”) and one right to receive one-tenth (1/10) of one
share of Common Stock (the “Rights”). Certain capitalized terms used herein are
defined in paragraph 16 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.           If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2.           (a)  Unless the Company’s shareholders are previously given the
option to redeem their shares in connection with amending applicable documents
to extend the time that the Company has to complete a Business Combination and
the Company fails to consummate a Business Combination within 12 months from the
closing of the Company’s IPO (or, in the event that the Company extended the
period of time to consummate a business combination up to three times, each by
an additional three months, up to 21 months from the closing of the Company’s
IPO), the undersigned shall take all reasonable steps to (i) cause the Trust
Fund to be liquidated and distributed to the holders of the IPO Shares and (ii)
cause the Company to liquidate as soon as reasonably practicable.

  

              (b) The undersigned hereby waives any and all right, title,
interest or claim of any kind in or to any distribution of the Trust Fund and
any remaining net assets of the Company as a result of such liquidation with
respect to his, her or its Insider Shares including any shares underlying the
Private Units (“Claim”) and hereby waives any Claim the undersigned may have in
the future as a result of, or arising out of, any contracts or agreements with
the Company and will not seek recourse against the Trust Fund for any reason
whatsoever.  The undersigned acknowledges and agrees that there will be no
distribution from the Trust Fund with respect to any Rights underlying the
Private Units, all of which will terminate on the Company’s liquidation.

 

3.           Intentionally Omitted

 

4.           Intentionally Omitted

 



 1 

 

 



5.           The undersigned will escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement, which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.  After
the underwriter exercises its over-allotment option in full, the remaining
portion of the underwriter’s over-allotment option is canceled, or the
underwriter’s over-allotment option terminates, the undersigned agrees to cancel
a portion of the undersigned’s Insider Shares such that the total number of
Insider Shares equals (i) .25 multiplied by (ii) the number of Units sold in the
IPO.

 

6.           The undersigned agrees that until the Company consummates a
Business Combination, the undersigned’s Private Units will be subject to the
transfer restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

 

7.           In order to minimize potential conflicts of interest which may
arise from multiple affiliations, the undersigned agrees to present to the
Company for its consideration, prior to presentation to any other person or
entity, any suitable opportunity to acquire a target business, until the earlier
of the consummation by the Company of a Business Combination or the liquidation
of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.

 

8.           The undersigned acknowledges and agrees that prior to entering into
a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, including any company that is a
portfolio company of, or otherwise affiliated with, or has received financial
investment from, an entity with which any Insider or their affiliates is
affiliated, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm that such Business Combination is fair to
the Company’s unaffiliated shareholders from a financial point of view.

 

9.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and will not accept any compensation or other cash payment prior to, or for
services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to repay working capital
loans made by the undersigned to the Company in cash upon consummation of the
Business Combination.  Notwithstanding the foregoing, the undersigned and any
affiliate of the undersigned shall be entitled to reimbursement from the Company
for their out-of-pocket expenses incurred in connection with identifying,
investigating and consummating a Business Combination.

 

10.         Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination. 

 

11.         The undersigned agrees to be an officer and director of the Company
until the earlier of the consummation by the Company of a Business Combination
or the liquidation of the Company.  The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933.  The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects.  The undersigned represents and warrants that:

 

  (a) He, she or it has never had a petition under the federal bankruptcy laws
or any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 



 2 

 

 



  (b) He, she or it has never had a receiver, fiscal agent or similar officer
been appointed by a court for his business or property, or any such partnership;

 

  (c) He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

  (d) He, she or it has never been convicted in a criminal proceeding or named
the subject of a pending criminal proceeding (excluding traffic violations and
minor offenses);

 

  (e) He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

  (f) He, she, or it has never been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 11(e)(i) above, or to be
associated with persons engaged in any such activity;

 



  (g) He, she, or it has never been found by a court of competent jurisdiction
in a civil action or by the SEC to have violated any federal or state securities
law, where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

  (h) He, she, or it has never been found by a court of competent jurisdiction
in a civil action or by the CFTC to have violated any federal commodities law,
where the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

  (i) He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

  (j) He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

  (k) He, she or it has never been convicted of any felony or misdemeanor: (i)
in connection with the purchase or sale of any security; (ii) involving the
making of any false filing with the SEC; or (iii) arising out of the conduct of
the business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

  (l) He, she or it was never subject to a final order of a state or foreign 
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

  



 3 

 

 

  (m) He, she or it has never been subject to any order, judgment or decree of
any court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

  (n) He, she or it has never been subject to any order of the SEC or any
foreign regulatory agency with similar functions that orders him, her or it to
cease and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

  (o) He, she or it has never filed (as a registrant or issuer), or been named
as an underwriter in any registration statement or Regulation A offering
statement filed with the SEC that was the subject of a refusal order, stop
order, or order suspending the Regulation A exemption, or is, currently, the
subject of an investigation or proceeding to determine whether a stop order or
suspension order should be issued;

 

  (p) He, she or it has never been subject to a United States Postal Service
false representation order, or is currently subject to a temporary restraining
order or preliminary injunction with respect to conduct alleged by the United
States Postal Service to constitute a scheme or device for obtaining money or
property through the mail by means of false representations;

 

  (q) He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

  

  (r) He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

  (s) He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

12.         The undersigned has full right and power, without violating any
agreement by which he, she or it is bound, to enter into this letter agreement
and to serve as a Director and/or officer of the Company.

 

13.         The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any shares of Common Stock owned or to be
owned by the undersigned, directly or indirectly, whether purchased by the
undersigned prior to the IPO, in the IPO or in the aftermarket, and agrees that
he, she or it will not seek redemption with respect to or otherwise sell, such
shares in connection with any vote to approve a Business Combination with
respect thereto, a vote to amend the provisions of the Company’s Amended and
Restated Certificate of Incorporation, or a tender offer by the Company prior to
a Business Combination.

 

14.         The undersigned hereby agrees to not propose, or vote in favor of,
an amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 



 4 

 

 

15.         In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction.  The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”).  The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought.  The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators. 

  

16.         As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the shares of Common Stock of the Company
acquired by an Insider prior to the IPO and any shares of Common Stock
underlying the Private Units; (iv) “IPO Shares” shall mean the shares of Common
Stock issued in the Company’s IPO; (v) “Private Units” shall mean (x) the Units
purchased in the private placement taking place simultaneously with the
consummation of the Company’s IPO and (y) the additional Units that may be
purchased in connection with the exercise of the over-allotment option by the
underwriters in the IPO as described in the Registration Statement; (vi)
“Registration Statement” means the registration statement on Form S-1 filed by
the Company with respect to the IPO; and (vii) “Trust Fund” shall mean the trust
fund into which a portion of the net proceeds of the Company’s IPO will be
deposited.

 

17.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Scarinci Hollenbeck, LLC

3 Park Avenue, 15th Floor

New York, NY 10016

Attn: Dan Brecher

Fax No.: (212) 808-4155

 

If to the Company:

 

Mountain Crest Acquisition Corp

311 West 43rd Street, 12 Floor

New York, NY 10036

Attn:  Suying Liu,  Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

18.         No party hereto may assign either this letter agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This letter agreement
shall be binding on the parties hereto and any successors and assigns thereof.

 

19.         The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO.

 

[Signature Page Follows]

 



 5 

 

 

 

Sincerely,

      By:  /s/ Suying Liu     Name of Insider: Suying Liu

 

[SIGNATURE PAGE TO LETTER AGREEMENT]

 



 6 

 



  



 

 

June 4, 2020

 

Mountain Crest Acquisition Corp

311 West 43rd Street, 12th Floor

New York, NY 10036

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

                        Re:       Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Mountain
Crest Acquisition Corp, a Delaware corporation (the “Company”), and Chardan
Capital Markets, LLC, as Representative (the “Representative”) of the several
underwriters named on Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of common stock of the Company, $.0001 par
value (the “Common Stock”) and one right to receive one-tenth (1/10) of one
share of Common Stock (the “Rights”). Certain capitalized terms used herein are
defined in paragraph 16 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.           If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2.           (a)  Unless the Company’s shareholders are previously given the
option to redeem their shares in connection with amending applicable documents
to extend the time that the Company has to complete a Business Combination and
the Company fails to consummate a Business Combination within 12 months from the
closing of the Company’s IPO (or, in the event that the Company extended the
period of time to consummate a business combination up to three times, each by
an additional three months, up to 21 months from the closing of the Company’s
IPO), the undersigned shall take all reasonable steps to (i) cause the Trust
Fund to be liquidated and distributed to the holders of the IPO Shares and (ii)
cause the Company to liquidate as soon as reasonably practicable.

  

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares including any shares underlying the Private Units
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever.  The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Fund with respect to any Rights underlying the Private Units, all of which
will terminate on the Company’s liquidation.

 

3.         In the event of the liquidation of the Trust Fund, the undersigned
agrees to indemnify and hold harmless the Company against any and all loss,
liability, claims, damage and expense whatsoever (including, but not limited to,
any and all legal or other expenses reasonably incurred in investigating,
preparing or defending against any litigation, whether pending or threatened, or
any claim whatsoever) which the Company may become subject as a result of any
claim by any target business or vendor or other person who is owed money by the
Company for services rendered or products sold or contracted for, but only to
the extent necessary to ensure that such loss, liability, claim, damage or
expense does not reduce the amount of funds in the Trust Fund; provided that
such indemnity shall not apply if such target business, vendor or other person
has executed an agreement waiving any claims against the Trust Fund.

 

4.           In the event that the Company does not consummate a Business
Combination and must liquidate and its remaining net assets are insufficient to
complete such liquidation, the undersigned agrees to advance such funds
necessary to complete such liquidation and agrees not to seek recourse for such
expenses.

 



7

 

 

5.          The undersigned will escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement, which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.  After
the underwriter exercises its over-allotment option in full, the remaining
portion of the underwriter’s over-allotment option is canceled, or the
underwriter’s over-allotment option terminates, the undersigned agrees to cancel
a portion of the undersigned’s Insider Shares such that the total number of
Insider Shares equals (i) .25 multiplied by (ii) the number of Units sold in the
IPO.

 

6.           The undersigned agrees that until the Company consummates a
Business Combination, the undersigned’s Private Units will be subject to the
transfer restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

7.           In order to minimize potential conflicts of interest which may
arise from multiple affiliations, the undersigned agrees to present to the
Company for its consideration, prior to presentation to any other person or
entity, any suitable opportunity to acquire a target business, until the earlier
of the consummation by the Company of a Business Combination or the liquidation
of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.

 

8.          The undersigned acknowledges and agrees that prior to entering into
a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, including any company that is a
portfolio company of, or otherwise affiliated with, or has received financial
investment from, an entity with which any Insider or their affiliates is
affiliated, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm that such Business Combination is fair to
the Company’s unaffiliated shareholders from a financial point of view.

 

9.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and will not accept any compensation or other cash payment prior to, or for
services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to repay working capital
loans made by the undersigned to the Company in cash upon consummation of the
Business Combination.  Notwithstanding the foregoing, the undersigned and any
affiliate of the undersigned shall be entitled to reimbursement from the Company
for their out-of-pocket expenses incurred in connection with identifying,
investigating and consummating a Business Combination.

 

10.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination. 

 



8

 

 

11.         The undersigned’s FINRA Questionnaire previously furnished to the
Company and the Representative is true and accurate in all material respects. 
The undersigned represents and warrants that:

   

  (a) He, she or it has never had a petition under the federal bankruptcy laws
or any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

  (b) He, she or it has never had a receiver, fiscal agent or similar officer
been appointed by a court for his business or property, or any such partnership;

 

  (c) He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

  (d) He, she or it has never been convicted in a criminal proceeding or named
the subject of a pending criminal proceeding (excluding traffic violations and
minor offenses);

 

  (e) He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

  (f) He, she, or it has never been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 11(e)(i) above, or to be
associated with persons engaged in any such activity;

  

  (g) He, she, or it has never been found by a court of competent jurisdiction
in a civil action or by the SEC to have violated any federal or state securities
law, where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

  (h) He, she, or it has never been found by a court of competent jurisdiction
in a civil action or by the CFTC to have violated any federal commodities law,
where the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

  (i) He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

  (j) He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

  (k) He, she or it has never been convicted of any felony or misdemeanor: (i)
in connection with the purchase or sale of any security; (ii) involving the
making of any false filing with the SEC; or (iii) arising out of the conduct of
the business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 



9

 

 

  (l) He, she or it was never subject to a final order of a state or foreign 
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

  (m) He, she or it has never been subject to any order, judgment or decree of
any court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

  (n) He, she or it has never been subject to any order of the SEC or any
foreign regulatory agency with similar functions that orders him, her or it to
cease and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

  (o) He, she or it has never filed (as a registrant or issuer), or been named
as an underwriter in any registration statement or Regulation A offering
statement filed with the SEC that was the subject of a refusal order, stop
order, or order suspending the Regulation A exemption, or is, currently, the
subject of an investigation or proceeding to determine whether a stop order or
suspension order should be issued;

 

  (p) He, she or it has never been subject to a United States Postal Service
false representation order, or is currently subject to a temporary restraining
order or preliminary injunction with respect to conduct alleged by the United
States Postal Service to constitute a scheme or device for obtaining money or
property through the mail by means of false representations;

 

  (q) He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

  (r) He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

  (s) He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

12.      The undersigned has full right and power, without violating any
agreement by which he, she or it is bound, to enter into this letter agreement.

 

13.       The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any shares of Common Stock owned or to be
owned by the undersigned, directly or indirectly, whether purchased by the
undersigned prior to the IPO, in the IPO or in the aftermarket, and agrees that
he, she or it will not seek redemption with respect to or otherwise sell, such
shares in connection with any vote to approve a Business Combination with
respect thereto, a vote to amend the provisions of the Company’s Amended and
Restated Certificate of Incorporation, or a tender offer by the Company prior to
a Business Combination.

 

14.      The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 



10

 

 

15.        In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction.  The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”).  The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought.  The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators. 

  

16.       As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the shares of Common Stock of the Company
acquired by an Insider prior to the IPO and any shares of Common Stock
underlying the Private Units; (iv) “IPO Shares” shall mean the shares of Common
Stock issued in the Company’s IPO; (v) “Private Units” shall mean (x) the Units
purchased in the private placement taking place simultaneously with the
consummation of the Company’s IPO and (y) the additional Units that may be
purchased in connection with the exercise of the over-allotment option by the
underwriters in the IPO as described in the Registration Statement; (vi)
“Registration Statement” means the registration statement on Form S-1 filed by
the Company with respect to the IPO; and (vii) “Trust Fund” shall mean the trust
fund into which a portion of the net proceeds of the Company’s IPO will be
deposited.

 

17.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Scarinci Hollenbeck, LLC

3 Park Avenue, 15th Floor

New York, NY 10016

Attn: Dan Brecher

Fax No.: (212) 808-4155

  

If to the Company:

 

Mountain Crest Acquisition Corp

311 West 43rd Street, 12 Floor

New York, NY 10036

Attn:  Suying Liu,  Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 



11

 

 

18.       No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

19.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO.

 

[Signature Page Follows]

 



12

 

  

  Sincerely,         SUNLIGHT GLOBAL INVESTMENT LLC       By:  /s/ Suying Liu  
  Name: Suying Liu     Title:    Member

  

[SIGNATURE PAGE TO LETTER AGREEMENT]

  





13

 

  

June 4, 2020

 

Mountain Crest Acquisition Corp

311 West 43rd Street, 12th Floor

New York, NY 10036

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

                        Re:       Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Mountain
Crest Acquisition Corp, a Delaware corporation (the “Company”), and Chardan
Capital Markets, LLC, as Representative (the “Representative”) of the several
underwriters named on Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of common stock of the Company, $.0001 par
value (the “Common Stock”) and one right to receive one-tenth (1/10) of one
share of Common Stock (the “Rights”). Certain capitalized terms used herein are
defined in paragraph 16 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.           If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2.           (a)  Unless the Company’s shareholders are previously given the
option to redeem their shares in connection with amending applicable documents
to extend the time that the Company has to complete a Business Combination and
the Company fails to consummate a Business Combination within 12 months from the
closing of the Company’s IPO (or, in the event that the Company extended the
period of time to consummate a business combination up to three times, each by
an additional three months, up to 21 months from the closing of the Company’s
IPO), the undersigned shall take all reasonable steps to (i) cause the Trust
Fund to be liquidated and distributed to the holders of the IPO Shares and (ii)
cause the Company to liquidate as soon as reasonably practicable.

  

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares including any shares underlying the Private Units
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever.  The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Fund with respect to any Rights underlying the Private Units, all of which
will terminate on the Company’s liquidation.

 

3.         Intentionally Omitted

 

4.         Intentionally Omitted

 

5.          The undersigned will escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement, which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.  After
the underwriter exercises its over-allotment option in full, the remaining
portion of the underwriter’s over-allotment option is canceled, or the
underwriter’s over-allotment option terminates, the undersigned agrees to cancel
a portion of the undersigned’s Insider Shares such that the total number of
Insider Shares equals (i) .25 multiplied by (ii) the number of Units sold in the
IPO.

 

6.           The undersigned agrees that until the Company consummates a
Business Combination, the undersigned’s Private Units will be subject to the
transfer restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

 



1

 

 

7.           In order to minimize potential conflicts of interest which may
arise from multiple affiliations, the undersigned agrees to present to the
Company for its consideration, prior to presentation to any other person or
entity, any suitable opportunity to acquire a target business, until the earlier
of the consummation by the Company of a Business Combination or the liquidation
of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.

 

8.          The undersigned acknowledges and agrees that prior to entering into
a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, including any company that is a
portfolio company of, or otherwise affiliated with, or has received financial
investment from, an entity with which any Insider or their affiliates is
affiliated, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm that such Business Combination is fair to
the Company’s unaffiliated shareholders from a financial point of view.

 

9.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and will not accept any compensation or other cash payment prior to, or for
services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to repay working capital
loans made by the undersigned to the Company in cash upon consummation of the
Business Combination.  Notwithstanding the foregoing, the undersigned and any
affiliate of the undersigned shall be entitled to reimbursement from the Company
for their out-of-pocket expenses incurred in connection with identifying,
investigating and consummating a Business Combination.

 

10.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination. 

 

11.         The undersigned agrees to be a director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company.  The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933.  The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects.  The undersigned represents and warrants that:

 

  (a) He, she or it has never had a petition under the federal bankruptcy laws
or any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

  (b) He, she or it has never had a receiver, fiscal agent or similar officer
been appointed by a court for his business or property, or any such partnership;

 

  (c) He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

  (d) He, she or it has never been convicted in a criminal proceeding or named
the subject of a pending criminal proceeding (excluding traffic violations and
minor offenses);

 

  (e) He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

  (f) He, she, or it has never been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 11(e)(i) above, or to be
associated with persons engaged in any such activity;

  

2

 

 

  (g) He, she, or it has never been found by a court of competent jurisdiction
in a civil action or by the SEC to have violated any federal or state securities
law, where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

  (h) He, she, or it has never been found by a court of competent jurisdiction
in a civil action or by the CFTC to have violated any federal commodities law,
where the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

  (i) He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

  (j) He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

  (k) He, she or it has never been convicted of any felony or misdemeanor: (i)
in connection with the purchase or sale of any security; (ii) involving the
making of any false filing with the SEC; or (iii) arising out of the conduct of
the business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

  (l) He, she or it was never subject to a final order of a state or foreign 
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

  

  (m) He, she or it has never been subject to any order, judgment or decree of
any court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

  (n) He, she or it has never been subject to any order of the SEC or any
foreign regulatory agency with similar functions that orders him, her or it to
cease and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

  (o) He, she or it has never filed (as a registrant or issuer), or been named
as an underwriter in any registration statement or Regulation A offering
statement filed with the SEC that was the subject of a refusal order, stop
order, or order suspending the Regulation A exemption, or is, currently, the
subject of an investigation or proceeding to determine whether a stop order or
suspension order should be issued;

 

  (p) He, she or it has never been subject to a United States Postal Service
false representation order, or is currently subject to a temporary restraining
order or preliminary injunction with respect to conduct alleged by the United
States Postal Service to constitute a scheme or device for obtaining money or
property through the mail by means of false representations;

 



3

 

 

  (q) He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

  

  (r) He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

  (s) He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

12.      The undersigned has full right and power, without violating any
agreement by which he, she or it is bound, to enter into this letter agreement
and to serve as a Director and/or officer of the Company.

 

13.       The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any shares of Common Stock owned or to be
owned by the undersigned, directly or indirectly, whether purchased by the
undersigned prior to the IPO, in the IPO or in the aftermarket, and agrees that
he, she or it will not seek redemption with respect to or otherwise sell, such
shares in connection with any vote to approve a Business Combination with
respect thereto, a vote to amend the provisions of the Company’s Amended and
Restated Certificate of Incorporation, or a tender offer by the Company prior to
a Business Combination.

 

14.      The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

15.        In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction.  The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”).  The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought.  The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators. 

  

16.       As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the shares of Common Stock of the Company
acquired by an Insider prior to the IPO and any shares of Common Stock
underlying the Private Units; (iv) “IPO Shares” shall mean the shares of Common
Stock issued in the Company’s IPO; (v) “Private Units” shall mean (x) the Units
purchased in the private placement taking place simultaneously with the
consummation of the Company’s IPO and (y) the additional Units that may be
purchased in connection with the exercise of the over-allotment option by the
underwriters in the IPO as described in the Registration Statement; (vi)
“Registration Statement” means the registration statement on Form S-1 filed by
the Company with respect to the IPO; and (vii) “Trust Fund” shall mean the trust
fund into which a portion of the net proceeds of the Company’s IPO will be
deposited.

 

17.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 



4

 

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Scarinci Hollenbeck, LLC

3 Park Avenue, 15th Floor

New York, NY 10016

Attn: Dan Brecher

Fax No.: (212) 808-4155

 

If to the Company:

 

Mountain Crest Acquisition Corp

311 West 43rd Street, 12 Floor

New York, NY 10036

Attn:  Suying Liu,  Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

18.       No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

19.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO.

 

[Signature Page Follows]

  

 

5

 

  



  Sincerely,       By:  /s/ Todd Milbourn     Name of Insider: Todd Milbourn

  

[SIGNATURE PAGE TO LETTER AGREEMENT]

  



6

 

 

June 4, 2020

 

Mountain Crest Acquisition Corp

311 West 43rd Street, 12th Floor

New York, NY 10036

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

                        Re:       Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Mountain
Crest Acquisition Corp, a Delaware corporation (the “Company”), and Chardan
Capital Markets, LLC, as Representative (the “Representative”) of the several
underwriters named on Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of common stock of the Company, $.0001 par
value (the “Common Stock”) and one right to receive one-tenth (1/10) of one
share of Common Stock (the “Rights”). Certain capitalized terms used herein are
defined in paragraph 16 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.           If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2.           (a)  Unless the Company’s shareholders are previously given the
option to redeem their shares in connection with amending applicable documents
to extend the time that the Company has to complete a Business Combination and
the Company fails to consummate a Business Combination within 12 months from the
closing of the Company’s IPO (or, in the event that the Company extended the
period of time to consummate a business combination up to three times, each by
an additional three months, up to 21 months from the closing of the Company’s
IPO), the undersigned shall take all reasonable steps to (i) cause the Trust
Fund to be liquidated and distributed to the holders of the IPO Shares and (ii)
cause the Company to liquidate as soon as reasonably practicable.

  

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares including any shares underlying the Private Units
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever.  The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Fund with respect to any Rights underlying the Private Units, all of which
will terminate on the Company’s liquidation.

 

3.         Intentionally Omitted

 

4.         Intentionally Omitted

 

5.          The undersigned will escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement, which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company.  After
the underwriter exercises its over-allotment option in full, the remaining
portion of the underwriter’s over-allotment option is canceled, or the
underwriter’s over-allotment option terminates, the undersigned agrees to cancel
a portion of the undersigned’s Insider Shares such that the total number of
Insider Shares equals (i) .25 multiplied by (ii) the number of Units sold in the
IPO.

 

6.           The undersigned agrees that until the Company consummates a
Business Combination, the undersigned’s Private Units will be subject to the
transfer restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

 



1

 

 

7.           In order to minimize potential conflicts of interest which may
arise from multiple affiliations, the undersigned agrees to present to the
Company for its consideration, prior to presentation to any other person or
entity, any suitable opportunity to acquire a target business, until the earlier
of the consummation by the Company of a Business Combination or the liquidation
of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.

 

8.          The undersigned acknowledges and agrees that prior to entering into
a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, including any company that is a
portfolio company of, or otherwise affiliated with, or has received financial
investment from, an entity with which any Insider or their affiliates is
affiliated, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm that such Business Combination is fair to
the Company’s unaffiliated shareholders from a financial point of view.

 

9.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and will not accept any compensation or other cash payment prior to, or for
services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to repay working capital
loans made by the undersigned to the Company in cash upon consummation of the
Business Combination.  Notwithstanding the foregoing, the undersigned and any
affiliate of the undersigned shall be entitled to reimbursement from the Company
for their out-of-pocket expenses incurred in connection with identifying,
investigating and consummating a Business Combination.

 

10.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination. 

 

11.         The undersigned agrees to be a director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company.  The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933.  The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects.  The undersigned represents and warrants that:

 

  (a) He, she or it has never had a petition under the federal bankruptcy laws
or any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

  (b) He, she or it has never had a receiver, fiscal agent or similar officer
been appointed by a court for his business or property, or any such partnership;

 

  (c) He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

  (d) He, she or it has never been convicted in a criminal proceeding or named
the subject of a pending criminal proceeding (excluding traffic violations and
minor offenses);

 

  (e) He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

  (f) He, she, or it has never been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 11(e)(i) above, or to be
associated with persons engaged in any such activity;

 

 

2

 

 

  (g) He, she, or it has never been found by a court of competent jurisdiction
in a civil action or by the SEC to have violated any federal or state securities
law, where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

  (h) He, she, or it has never been found by a court of competent jurisdiction
in a civil action or by the CFTC to have violated any federal commodities law,
where the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

  (i) He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

  (j) He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

  (k) He, she or it has never been convicted of any felony or misdemeanor: (i)
in connection with the purchase or sale of any security; (ii) involving the
making of any false filing with the SEC; or (iii) arising out of the conduct of
the business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

  (l) He, she or it was never subject to a final order of a state or foreign 
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

  

  (m) He, she or it has never been subject to any order, judgment or decree of
any court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

  (n) He, she or it has never been subject to any order of the SEC or any
foreign regulatory agency with similar functions that orders him, her or it to
cease and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

  (o) He, she or it has never filed (as a registrant or issuer), or been named
as an underwriter in any registration statement or Regulation A offering
statement filed with the SEC that was the subject of a refusal order, stop
order, or order suspending the Regulation A exemption, or is, currently, the
subject of an investigation or proceeding to determine whether a stop order or
suspension order should be issued;

 

  (p) He, she or it has never been subject to a United States Postal Service
false representation order, or is currently subject to a temporary restraining
order or preliminary injunction with respect to conduct alleged by the United
States Postal Service to constitute a scheme or device for obtaining money or
property through the mail by means of false representations;

 



3

 

 

  (q) He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

  

  (r) He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

  (s) He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

12.      The undersigned has full right and power, without violating any
agreement by which he, she or it is bound, to enter into this letter agreement
and to serve as a Director and/or officer of the Company.

 

13.       The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any shares of Common Stock owned or to be
owned by the undersigned, directly or indirectly, whether purchased by the
undersigned prior to the IPO, in the IPO or in the aftermarket, and agrees that
he, she or it will not seek redemption with respect to or otherwise sell, such
shares in connection with any vote to approve a Business Combination with
respect thereto, a vote to amend the provisions of the Company’s Amended and
Restated Certificate of Incorporation, or a tender offer by the Company prior to
a Business Combination.

 

14.      The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation
with respect to the Company’s pre-Business Combination activities prior to the
consummation of a Business Combination unless the Company offers holders of IPO
Shares the right to receive their pro rata portion of the funds then held in the
Trust Fund.

 

15.        In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction.  The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”).  The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought.  The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators. 

  

16.       As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the shares of Common Stock of the Company
acquired by an Insider prior to the IPO and any shares of Common Stock
underlying the Private Units; (iv) “IPO Shares” shall mean the shares of Common
Stock issued in the Company’s IPO; (v) “Private Units” shall mean (x) the Units
purchased in the private placement taking place simultaneously with the
consummation of the Company’s IPO and (y) the additional Units that may be
purchased in connection with the exercise of the over-allotment option by the
underwriters in the IPO as described in the Registration Statement; (vi)
“Registration Statement” means the registration statement on Form S-1 filed by
the Company with respect to the IPO; and (vii) “Trust Fund” shall mean the trust
fund into which a portion of the net proceeds of the Company’s IPO will be
deposited.

 

17.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 



4

 

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Scarinci Hollenbeck, LLC

3 Park Avenue, 15th Floor

New York, NY 10016

Attn: Dan Brecher

Fax No.: (212) 808-4155

 

If to the Company:

 

Mountain Crest Acquisition Corp

311 West 43rd Street, 12 Floor

New York, NY 10036

Attn:  Suying Liu,  Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

18.       No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

19.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO.

 

[Signature Page Follows]

  



5

 

 

 

Sincerely,



      By:  /s/ Wenhua Zhang     Name of Insider: Wenhua Zhang

  

[SIGNATURE PAGE TO LETTER AGREEMENT]

  



6

